Case 1:21-cv-20862-BB Document 96-24 Entered on FLSD Docket 08/17/2021 Page 1 of 7



                               UNITED STATES DISTRICT COURT

                               SOUTHERN DISTRICT OF FLORIDA

                          Case No.: _ 21-cv-20862-BLOOM/Otazo-Reyes___

  MILLENNIUM FUNDING, INC. et al,

          Plaintiffs,

          vs.

  1701 MANAGEMENT LLC et al,


          Defendants.

                             AFFIDAVIT OF JONATHAN YUNGER

          JONATHAN YUNGER, hereby declares under penalty of law that the following is true

  and correct:

          1.       I am a resident of Los Angeles, California, over the age of 21, under no disability,

  and competent to testify to the matters contained in this declaration.

          2.       I am currently employed as co-president of Millennium Media, Inc., which is the

  operations company for conducting day-to-day operations such as developing, casting and sales

  under the Millennium label (hereafter: “Millennium”).

          3.       Millennium and/or its affiliates form special purpose entities (“SPE”) for

  developing and producing our motion pictures. Specifically, Millennium and/or its affiliates

  formed the SPEs: Fallen Productions, Inc. for developing and producing the motion picture Angel

  Has Fallen; Hunter Killer Productions, Inc. for developing and producing the motion picture

  Hunter Killer; Automata Productions, Inc. for developing and producing the motion picture

  Automata; Bodyguard Productions, Inc. for developing and producing the motion picture The

  Hitman’s Bodyguard; Criminal Productions, Inc. for developing and producing the motion picture

  Criminal; HB Productions, Inc. for developing and producing the motion picture Hellboy; LHF


                                                   1
  20-023DBa /21CV20862

                                             Exhibit "1"
Case 1:21-cv-20862-BB Document 96-24 Entered on FLSD Docket 08/17/2021 Page 2 of 7




  Productions, Inc. for developing and producing the motion picture London Has Fallen; ME2

  Productions, Inc. for developing and producing the motion picture Mechanic: Resurrection;

  Survivor Productions, Inc. for developing and producing the motion picture Survivor, 211

  Productions, Inc. for developing and producing the motion picture 211, LF2 Productions, Inc. for

  developing and producing the motion picture Leatherface, Nikola Productions, Inc. for developing

  and producing the motion picture Tesla, Outpost Productions, Inc. for developing and producing

  the motion picture Outpost, and Rambo V Productions, Inc. for developing and producing the

  motion picture Rambo V: Last Blood. Each of these SPEs (referred to here collectively as

  “Millennium Affiliates”) is or was a corporation organized under the laws of Nevada.

          4.       Fallen Productions, Inc., Automata Productions, Inc., Criminal Productions, Inc.,

  Survivor Productions, Inc., and ME2 Productions Inc. were merged into their parent company

  Millennium Funding, Inc., a corporation organized under the laws of Nevada.

          5.       I am an authorized representative of Hunter Killer Productions, Inc., Bodyguard

  Productions, Inc., LHF Productions, Inc., HB Productions, Inc., Millennium IP, Inc., Millennium

  SPVH, Inc. and Millennium Funding, Inc.

          6.       The motion picture Hunter Killer was released in October of 2018. It is an action

  movie starring Gerald Butler, Gary Oldman, Common, Linda Cardellini, among others.

          7.       The motion picture The Hitman’s Bodyguard was released in 2017. It is an action

  movie starring Ryan Reynolds, Samuel L. Jackson, Salma Hayek and Gary Oldman, among others.

          8.       The motion pictures Angel Has Fallen (2019), London Has Fallen (2016) and

  Olympus Has Fallen (2013) are a trilogy of action movies starring Gerald Butler, Aaron Eckhart

  and Morgan Freeman.

          9.       The motion picture Mechanic: Resurrection is the sequel to the 2011 action hit, The



                                                    2
  20-023DBa /21CV20862
Case 1:21-cv-20862-BB Document 96-24 Entered on FLSD Docket 08/17/2021 Page 3 of 7




  Mechanic, and was released in 2016. It is an action movie starring Jason Statham, Tommy Lee

  Jones and Jessica Alba, among others.

          10.      Each of the motion pictures is easily discernible as a professional work as they were

  created using professional performers, directors, cinematographers, lighting technicians, set

  designers and editors and with professional-grade cameras, lighting and editing equipment. Each

  has significant value and has been created, produced and lawfully distributed at considerable

  expense.

          11.      As a part of my duties for Millennium, I oversee the anti-piracy efforts of its

  affiliated SPEs and the effects of piracy on motion pictures produced by Millennium.

          12.      On March of 2020 I testified before the Senate Judiciary Subcommittee on

  Intellectual Property on the subject on the effects of piracy on Millennium’s motion pictures. I

  have attached to this declaration as Exhibit “A” a copy of my prepared remarks.

          13.      I am aware of the activities of Defendants CHARLES MUSZYNSKI and his alter

  egos and associate MICHAEL GAMACHE (“Defendants”) in promoting and distributing their

  VPN services as “Popcorn Time VPN”, an essential tool for using the notorious piracy software

  application referred to as “Popcorn Time”. I also have reviewed the Declarations of Joshua Lee

  and Stephen Bunting being filed contemporaneously with the First Amended Complaint.

          14.      Defendants threaten a variety of serious and irreparable harms to the Millennium

  Affiliates if they are permitted to continue their infringing activities.

          15.      Defendants deliberately induce the widespread, unlicensed streaming and

  distribution of motion pictures. This unlicensed use threatens the royalties we receive from our

  distribution agreements.

          16.       Every time a user accesses an unauthorized stream or copy of the motion pictures



                                                     3
  20-023DBa /21CV20862
Case 1:21-cv-20862-BB Document 96-24 Entered on FLSD Docket 08/17/2021 Page 4 of 7




  using the Defendants’ so-called “Popcorn Time VPN”, the Millennium Affiliates are not being

  compensated as they would be through authorized streams or copies of the motion pictures. By

  inducing such unauthorized access, Defendants’ unlawful conduct has caused, and will continue

  to cause the Millennium Affiliates this very direct and fundamental harm on a daily basis.

          17.      Because Popcorn Time operates free from licensing restrictions, Defendants’

  promotion of Popcorn Time and their so-called “Popcorn Time VPN” for using Popcorn Time

  without getting caught has the result of making the motion pictures available through unlicensed

  distribution channels, thereby interfering with and undermining our contractual commitment to

  and relationship with our distributor, and undermining our negotiating position for future

  agreements with authorized distributors.

          18.      Based on my experience in the industry and understanding of illegal services

  against which the Millennium Affiliates and their distributors and licensees must compete, I

  believe the growth of illicit software applications such as Popcorn Time and sources of illegal

  conduct is fueled in part by the ease and convenience of the infringement that Defendants induce.

          19.      I understand that Popcorn Time includes a WATCH IT NOW button as

  demonstrated by the screenshot below. This button allows users to access illicit sources such as

  torrents that Defendants encourages their customers to utilize, provides those customers with the

  ability to quickly and easily locate an unauthorized source for all of the latest and most popular

  content.




                                                  4
  20-023DBa /21CV20862
Case 1:21-cv-20862-BB Document 96-24 Entered on FLSD Docket 08/17/2021 Page 5 of 7




          20.      The Millennium Affiliates’ motion pictures are available through a variety of


                                                 5
  20-023DBa /21CV20862
Case 1:21-cv-20862-BB Document 96-24 Entered on FLSD Docket 08/17/2021 Page 6 of 7




  authorized U.S. distribution channels. For example, the motion picture Hunter Killer is available

  for rental as of March 21, 2021 for purchase on YOUTUBE, AMAZON PRIME, VUDU and

  GOOGLE PLAY.




          21.      As shown above, a Popcorn Time user who searched for the motion picture Hunter

  Killer can easily obtain and unauthorized copy for free.

          22.      Popcorn Time also offer Defendants’ customers a premium experience at no direct

  cost, contributing to a mistaken and incredibly harmful perception that content should be instantly

  and conveniently accessible for free. I am informed and believe that Popcorn Time does not appear

  to charge customers for accessing infringing copies.

          23.      For the foregoing reasons, Defendants’ promotion of their VPN services as a tool

  for using Popcorn Time “without getting caught” poses a significant threat to the entire legitimate

  market for home entertainment, and in particular, for the online distribution market. This threatens

  the very foundation of the business of the Millennium Affiliates and the businesses of our

  distributor.

          24.      The extent of the losses of the Millennium Affiliates arising from Defendants’

  ongoing, illegal competition regarding content that the Millennium Affiliates created or own,

  cannot be calculated with precision, nor are these damages likely to be recoverable from

  Defendants.

                                                   6
  20-023DBa /21CV20862
Case 1:21-cv-20862-BB Document 96-24 Entered on FLSD Docket 08/17/2021 Page 7 of 7




          25.      Without the relief requested in this action, Defendants’ infringing activities will

  continue unabated and Millennium Affiliates will continue to suffer irreparable harm that no future

  damages award can mitigate.

                                                          26 2021.
                   DATED: Los Angeles, California, April ___,



                                    ____________________
                                        Jonathan Yunger




                                                    7
  20-023DBa /21CV20862
